Citation Nr: 1121238	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  11-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from August 1948 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.  The case remains under the jurisdiction of the St. Petersburg, Florida RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is in need of regular aid and attendance of another person due to his service-connected residuals of shell fragment wound (SFW) to the right thigh with atrophy of the right lower extremity, including foot-drop, limited motion of the knee and ankle, and paralysis of the common peroneal nerve, status post right hip arthroplasty associated with residuals of SFW to the right thigh, residuals of SFW to the upper left extremity, residuals of fractured left tibia, and/or residuals of malaria.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159.  The notice must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App.112 (2004).  

Since the Board has granted SMC based on aid and attendance, any failure to notify and/or develop this claim cannot be considered prejudicial to the Veteran.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2010).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board shall adjudicate the issue on the basis of the record, keeping in mind the benefit of the doubt.

Service connection is currently in effect for the following disabilities: residuals of SFW to the right thigh with atrophy of the right lower extremity, including foot-drop, limited motion of the knee and ankle, and paralysis of the common peroneal nerve, evaluated as 60 percent disabling, status post right hip arthroplasty associated with residuals of SFW to the right thigh, evaluated as 30 percent disabling, residuals of SFW to the upper left extremity, evaluated as 20 percent disabling, and residuals of fractured left tibia and malaria, each currently rated as noncompensable.  Additionally, the Veteran has been in receipt of a total disability evaluation effective since May 1974.

The Veteran's various statements taken together indicate his belief that he is entitled to special monthly compensation based on his need for regular aid and attendance.  

In an effort to assist the Veteran in the support of his claim, he was provided with appropriate VA opinions by a VA examiner at the VA outpatient clinic in Fort Myers, Florida in December 2009 and February 2010.  In December 2009, although the examiner did not specifically comment as to whether the Veteran was in need of the regular aid and assistance of another as a result of his service-connected disabilities, the examiner did note that the Veteran required assistance with dressing and bathing, that he needed assistance to transfer from a bed to a chair, that he could only partially use his extremities, and that he was not ambulatory, although it was indicated that this was due to his nonservice-connected hemiplegia.  It was further noted that the Veteran needed protection from the ordinary hazards of his daily environment because of potential hazards associated with his immobility and that he was unable to live alone.  

In February 2010, while the same examiner again did not specify as to whether the Veteran was in need of the regular aid and assistance of another as a result of his service-connected disabilities, the examiner again indicated that the Veteran required assistance with dressing and bathing, and could only partially use his extremities.  The examiner also reiterated that the Veteran needed protection from the ordinary hazards of his daily environment and was unable to live alone.  This time, however, the examiner did not indicate that the Veteran's inability to ambulate was specifically related to his nonservice-connected hemiplegia.  

There is no medical opinion of record that contradicts the opinions offered by the VA examiner in December 2009 and February 2010.

After a careful review of the record, the Board finds that the criteria for entitlement to SMC based on the need for regular aid and attendance have been met.  In reaching this determination, the evidence of record clearly demonstrates that the Veteran has problems with dressing and bathing himself, may be in need of assistance when transferring from a bed to a chair, has only partial use of his extremities, and is not considered capable of protecting himself from the ordinary hazards of his daily environment.  Consequently, although the examiner initially noted in January 2009 that the Veteran's inability to ambulate was specifically related to nonservice-connected disability, since the examiner does not otherwise specify that the remaining identified criteria also result solely from nonservice-connected disability, the Board will give the Veteran the benefit of the doubt, and conclude that the Veteran's service-connected disabilities require the need for aid and assistance of others in order to protect the Veteran from the hazards or dangers incident to his daily environment.  Indeed, the Board notes that the examiner did not specify in the February 2010 opinions that the Veteran's inability to ambulate was related solely to the Veteran's hemiplegia, and even the January 2009 opinion focused on the Veteran's decreased immobility without specifying what was service connected and what was not.  Simply put, the Veteran's service-connected disabilities include residuals of SFW to the right thigh and hip that also clearly impact on the Veteran's ability to ambulate and the VA examiner's more recent opinion can be reasonably interpreted to recognize that fact.  There is also no medical opinion of record that contradicts the opinions of the VA examiner.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that he is unable to function in an appropriate manner without supervision and assistance, and that SMC based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. § 5107(b).

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.  


ORDER

Entitlement to special monthly compensation (SMC) based on aid and attendance is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


